UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2017 SIRRUS CORP. (Exact name of registrant as specified in its charter) Nevada 333-199818 81-4158931 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 11340 Lakefield Drive, Suite 200 Johns Creek, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 263-7622 With a copy to: Philip Magri, Esq.
